Citation Nr: 1612817	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-19 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether appellant is the surviving spouse of the Veteran for the purpose of entitlement to death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  The Veteran died in November 2010.  Appellant claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran and Appellant were married in April 2010.

2.  Their attempted common law marriage is nevertheless deemed valid, as they did not know Puerto Rico does not recognize common law marriage, they cohabited continuously for many years until the Veteran's death, and there is no legal surviving spouse entitled to gratuitous death benefits.


CONCLUSION OF LAW

Appellant qualifies as the Veteran's surviving spouse for purposes of VA benefits.  38 U.S.C.A. §§ 101, 103, 1310, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.52, 3.53 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant claims as the Veteran's surviving spouse for the purposes of entitlement to VA death benefits.  A surviving spouse for VA purposes is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j)  and who was the spouse of the veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2015).  The surviving spouse must be married to the Veteran for a period of one year or more prior to the Veteran's death.  See 38 C.F.R. § 3.54(a)(1), (b)(2), and (c)(1)(ii) (2015).

The record shows that Appellant and the Veteran were married on April [redacted], 2010.  Thus, they had been married less than a year at the time of the Veteran's death in November 2010.  Appellant asserts, in effect, that she and Appellant had a common law marriage.  In a July 2011 Statement of Marital Relationship, Appellant remarked that she started living with the Veteran in 1970.  In a June 2013 Notice of Disagreement, Appellant claimed she and the Veteran lived together as husband and wife for 45 years.

Two statements from neighbors are of record showing that the neighbors knew Appellant and Veteran lived together for many years and that the Veteran and Appellant were generally known as husband and wife.  Appellant's daughter also submitted statements reporting that Appellant and the Veteran lived together as husband and wife, and that the Veteran raised her from 1980 until his death.  In a VA treatment record dated no later than December 23, 2009, Appellant is referred to as the Veteran's "consensual wife."

Puerto Rico does not recognize common law marriage.  See Ayuso-Morales v. Secretary of Health and Human Services, 677 F.2d 146 (1st Cir. 1982).  In Colon v. Brown, 9 Vet. App. 104 (1996), the United States Court of Appeals for Veteran's Claims (Court) determined that in cases in which there is an impediment to entering into a common-law marriage, if the appellant was unaware of the impediment, then an otherwise invalid common-law marriage could be deemed valid.  The requirement of a marriage ceremony by a jurisdiction that does not recognize common-law marriage constitutes a "legal impediment" to such a marriage for purposes of 38 U.S.C.A. § 103(a); VAOPGCPREC 58-91 (O.G.C. Prec. 58-91).  The claimant's signed statement that he or she had no knowledge of an impediment to the marriage to the Veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c)

Here, the requirements allowing for Appellant's and the Veteran's attempted common law marriage to be "deemed valid" are met.  See 38 C.F.R. § 3.52.  First, Appellant appears to have entered into the marriage without knowledge of the impediment that Puerto Rico does not recognize common law marriage.  In that regard, the Board finds her claims and statements for VA to consider the time she lived with the Veteran to constitute assertions that she did not know a common law marriage was invalid in Puerto Rico.

Secondly, the attempted common law marriage occurred at least as early as 1980, and many years before the Veteran died in 2010.   Third, the neighbors' and daughter's statements credibly show that Appellant cohabited with the Veteran continuously from the date of the attempted marriage until his death. 

Finally, no claim has been filed by a legal surviving spouse who has been found entitled to death benefits.  In a September 2010 Declaration of Status of Dependents, the Veteran reported only one marriage, that being to Appellant.  

In sum, the benefit-of-the-doubt rule applies and the claimant qualifies as the Veteran's surviving spouse.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for VA benefits purposes is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


